DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues
Niemiec fails to teach a downrod as asserted by the examiner. Further the examiner asserts that element 16 of Niemiec forms the alleged downrod.
A downrod including these extensions (pair of spaced downrod extensions and spaced plate extension) are absent from Hornq.
“Furthermore, regarding claim 1, the neither Niemiec and Hornq disclose that the pair of spaced downrod extensions.”
The examiner discusses that it would have been obvious to modify Niemiec to incorporate downrod extensions which overlap the plate extensions to save space, however, there is no disclosure, teaching, suggestion or otherwise in Hornq, which is silent regarding any overlap or saving space. 
Claims 14 and 20 requires a set of bushings provided in each opening in the sidewalls, and such bushings are absent from both Niemiec and Hornq. The examiners position is that it would have been obvious to include bushings with the fasteners to protect the threads. However, claim 20 is absent any such fasteners and therefore, the applicant believes that the motivation relied upon for dependent claim 14 cannot apply to claim 20. 
The examiner respectfully disagrees for the following reasons
Niemiec teaches a downrod as further illustrated in fig. 2 and fig. 3 below. Further, element 16 is a gearmotor and not a downrod. In the Non-final office action dated 10/07/2021 the examiner did not indicate that element 16 was a downrod via claim mapping, nor did the examiner indicate that element 16 was a downrod in the annotated figures, rather the examiner used an arrow and text box to specifically indicate the element that corresponds to the downrod.
The downrod including the extensions (pair of spaced downrod extensions and spaced plate extension) are disclosed by Niemiec and thus are not required to be disclosed by Hornq.
The examiner is unsure how to best respond to this statement, since it appears to be an incomplete sentence, and further clarification would be appreciated in this regard.
Horng discloses analogous downrod extensions (connection member 33 via rod 3 as shown in fig. 2. and annotated fig. 1 below). Further, these extensions (33a) are shown in fig. 2 as having a 90˚ rotational offset which would allow elements (33a) to overlap, if rod 3 is shortened (such as one would naturally want to do to save space). Additionally, as is commonly known in the art, ceiling fans tend to hang down from the ceiling via a rod, such as a downrod (or similar structural means). It is also commonly known in the art that ceilings are often at different heights, and as such, it is common to vary (or adjust) the installed height of a ceiling fan such that the ceiling fan is at an appropriate height. It is also within the level of skill of a person having an ordinary level of skill to shorten a downrod, or to simply use a In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image1.png
    384
    738
    media_image1.png
    Greyscale

Fig. 1 Annotated fig. 2 of Horng

Regarding claim 14, it is the examiners position that it would have been obvious to include bushings with the fasteners to protect the threads. Additionally, it is also known in the ceiling fan art to include bushings with the fasteners to protect the threads, and one example (of many) can be found in Wang (U.S. 20090035144), fig. 1 shows bushings 14, being used to protect the threads on fasteners 15 (note mating threads 131 are found in element 13) and further discussed in ([0015; 0018]). 
Regarding claim 20, claim 20 specifically recites “a ceiling fan assembly” and the examiner interpreted this assembly to include fasteners, as is shown in the drawings, and as supported via the specification, such that the distinct elements can be fastened together into an assembly. However, if this interpretation is incorrect, and applicant would like the examiner to interpret the limitations of claim 20 to exclude the use of fasteners, then the examiner simply asks that the applicant indicate where the examiner can find support in the drawings and the specification for a ceiling fan assembly that does not use fasteners. However, if the applicant wishes that the limitations of claim 20 be interpreted to exclude the use of fasteners, and support for a ceiling fan assembly that does not use fasteners can not be found in the drawings and specification, then an additional rejection under 35 U.S.C 112(b) should be made as claim 20 would be omitting essential elements (namely fasteners, which are required for assembly). The examiner simply asks that the applicant let the examiner know how they want the examiner to interpret the limitations of claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In re claims 10-12, claim 10 depends from claim 9, and requires, inter alia, “two tabs of the set of tabs are arranged on the top edge, and two tabs of the set of tabs are arranged on the bottom edge”. However, claim 9 requires “the connector bracket further includes a set of tabs extending from the top edge or the bottom edge”. Since claim 9 requires that a set of tabs is located on either one of the top edge, or the bottom edge (note that claim 9 dies not recite “both the top edge and the bottom edge”). It is unclear how, in claim 10, that there are tabs located on both of the top edge and the bottom edge? This being the case, claim 10 is rejected for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 11-12 are also rejected for dependence upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec et. al. (U.S. 20170030361) in view of Horng et. al. (U.S. 20170204869).
In re claim 1, Niemiec teaches a ceiling fan hanger assembly (as shown in fig. 1-2a; annotated fig. 2 below) comprising: 
a mount plate (12; as shown in fig. 1-2a and annotated fig. 2 below) having a pair of spaced plate extensions (as shown in annotated fig. 2 below; also fig. 1 and fig. 2a); 
a downrod (as shown in annotated fig. 2 below; also fig. 1 and fig. 2a) having opposing first (top of down rod; annotated fig. 2 below) and second ends (bottom of down rod; annotated fig. 2 below) including a pair of spaced downrod extensions extending from the first end (as shown in annotated fig. 2 below); and 
a connector bracket (14; fig. 1; as shown in annotated fig. 2 below) pivotally connected to the pair of spaced plate extensions to define a first pivot axis (as shown in annotated fig. 3 below).
Niemiec lacks 
downrod extensions which overlap the pair of spaced plate extensions
the connector bracket pivotally connected to the pair of spaced downrod extensions to define a second pivot axis, which is different from the first pivot axis.
Horng discloses an analogous ceiling fan hanger 
connector bracket (1; as shown in fig. 2) pivotally connected to analogous downrod extensions (connection member 33 via rod 3) to define a second pivot axis (“…the coupling portion 332 may be in the form of a though-hole and may be coupled with a shaft 333.  The coupling portion 332 is able to pivot about the shaft 333.”; [0072]; the first end 31 of rod 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Niemiec, to incorporate connector bracket pivotally connected to the pair of spaced downrod extensions to define a second pivot axis, which is different from the first pivot axis, as clearly suggested and taught by Horng, in order to have a lower failure rate (abstract).
It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Niemiec, to incorporate to have a pair of spaced downrod extensions which overlap with the pair of spaced plate extensions in order to save space, since doing so would only require a 90 degree offset (which is suggested by Hornq in fig. 2, and within an ordinary level of skill), as well as shortening the connector bracket.

    PNG
    media_image2.png
    551
    780
    media_image2.png
    Greyscale

Fig. 2	Annotated Fig. 1 of Niemiec


    PNG
    media_image3.png
    477
    578
    media_image3.png
    Greyscale

Fig. 3	Annotated Fig. 2a of Niemiec

In re claim 2, Niemiec and Horng teach the ceiling fan hanger assembly of claim 1, and Niemiec further teaches first openings (at pivot axis) aligned among the pair of spaced plate extensions defining the first pivot axis (as shown in annotated fig. 3 above).
In re claim 3, Niemiec and Horng teach the ceiling fan hanger assembly of claim 2, and Niemiec further teaches second openings (bolt holes; note the plurality of bolt holes) aligned among the pair of spaced downrod extensions defining the second pivot axis (as shown in annotated fig. 2 above; note: second openings are not numbered or annotated).
In re claim 4, Niemiec and Horng teach the ceiling fan hanger assembly of claim 3, and Niemiec further teaches wherein the second openings includes two downrod extension apertures provided in each downrod extension (as shown in annotated fig. 3 above; note: second openings are not numbered or annotated) of the pair of spaced downrod extensions.  
In re claim 5, Niemiec and Horng teach the ceiling fan hanger assembly of claim 4, and Niemiec further teaches wherein the first openings includes two plate extension apertures (bolt of the pair of spaced downrod extensions.
In re claim 6, Niemiec and Horng teach the ceiling fan hanger assembly of claim 5, and Niemiec further teaches wherein one of the two plate extension apertures in each plate extension is shaped as an elongated, curved aperture (as shown in annotated fig. 3 above).
Niemiec lacks
one of the two downrod extension apertures in each downrod extension is shaped as an elongated, curved aperture. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to an elongated, curved aperture in the downrod extension, since it has been held that mere duplication of the essential working parts of a device (in this case a curved slot for a bolt) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In re claim 7, see claim 1 above.
In re claim 8, Niemiec and Horng teach the ceiling fan hanger assembly of claim 1, and Niemiec further teaches wherein the connector bracket includes a top edge (facing upwards, as shown in annotated fig. 3 above) and a bottom edge (facing downwards, as shown in annotated fig. 3 above).
In re claim 9, Niemiec and Horng teach the ceiling fan hanger assembly of claim 8, and Niemiec further teaches wherein the connector bracket further includes a set of tabs (as shown (but not numbered) in annotated fig. 2 above; also fig. 1 and fig. 2a) extending from the top edge or the bottom edge (as shown above).


In re claim 13, Niemiec and Horng teach the ceiling fan hanger assembly of claim 1 and Niemiec further teaches a first set of fasteners for fastening the mount plate to the connector bracket at the pair of spaced plate extensions (inherent with bolted connections) and a second set of fasteners for fastening the connector bracket to the downrod at the pair of spaced downrod extensions (inherent with bolted connections).
In re claim 14, Niemiec and Horng teach the ceiling fan hanger assembly of claim 13, but fail to teach wherein the first set of fasteners further includes a first set of bushings and the second set of fasteners includes a second set of bushings.
However, one of ordinary skill in the art would have found it obvious to include bushings with the fasteners to protect the threads of the fasteners as well as to allow for the ceiling fan hanger to more easily pivot about one or more axis.

In re claim 15, Niemiec teaches a ceiling fan hanger assembly comprising: 
a mount plate (12; as shown in fig. 1-2a and annotated fig. 2 above) including a pair of spaced plate extensions (as shown in annotated fig. 2 above; also fig. 1 and fig. 2a) with each plate extension having a plate extension aperture (as shown in annotated fig. 2-3 above); 
a downrod (as shown in annotated fig. 2 above; also fig. 1 and fig. 2a) with a first end (top of down rod; annotated fig. 2 above) and a second end (bottom of down rod; annotated fig. 2 above) and a downrod mount provided at the first end having a bottom wall (horizontal flat on downrod extension, as shown (but not annotated) in annotated fig. 2 above; also fig. 1 and fig. 2a) and a pair of spaced downrod extensions extending from 
a connector bracket (14; fig. 1; as shown in annotated fig. 2 above) pivotally connected to the pair of spaced plate extensions at the plate extension apertures to define a first pivot axis (as shown in annotated fig. 3 above).
Niemiec lacks 
the connector bracket pivotally connected to the pair of spaced downrod extensions to define a second pivot axis, which is perpendicular to the first pivot axis.
Horng discloses an analogous ceiling fan hanger 
connector bracket (1; as shown in fig. 2) pivotally connected to analogous downrod extensions (connection member 33 via rod 3) to define a second pivot axis (“…the coupling portion 332 may be in the form of a though-hole and may be coupled with a shaft 333.  The coupling portion 332 is able to pivot about the shaft 333.”; [0072]; the first end 31 of rod 3 can pivot about shaft 333, and also the second end 32 of shaft 3 can pivot about shaft 333 as shown in fig. 2.), which is perpendicular to the first pivot axis (as shown in fig. 2).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Niemiec, to incorporate connector bracket pivotally connected to the pair of spaced downrod extensions to define a second pivot axis, which is perpendicular to the first pivot axis, as clearly suggested and taught by Horng, in order to have a lower failure rate (abstract).

In re claim 16, Niemiec and Horng teach the ceiling fan hanger assembly of claim 15, and Niemiec further teaches wherein each downrod extension includes a first portion and a second 

In re claim 20, see claims 1 and 14, above. It should be noted that the connector bracket of Niemiec has four sidewalls (fig 1).

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747